Order entered August 7, 2013




                                                      In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                             No. 05-13-00664-CV

                                IN THE INTEREST OF C.W. A CHILD

                           On Appeal from the 305th Judicial District Court
                                        Dallas County, Texas
                                   Trial Court Cause No. 11-667

                                                    ORDER
         We have before us appellant’s Motion to File Brief Out of Time and Motion for

Extension of Time.

         We GRANT the motion as follows. We ORDER Pamela K. Sumler, official court

reporter for the 305th Judicial District Court, to file by 5:00 p.m. on Monday, August 19, 2013,

either (1) written verification that the reporter’s record has not been requested, or (2) the

reporter’s record. If we receive written verification that the reporter’s record has not been

requested, the appeal will be submitted without the reporter’s record without further notice. We

further ORDER that appellant’s brief shall be filed on or before Friday, September 6, 2013.

No further extension will be granted absent extraordinary circumstances.1


1
 On June 11, 2013, Pamela K. Sumler, official court reporter for the 305th Judicial District Court, advised us that no
one had requested her to prepare a reporter’s record in this case. On June 20, 2013, we sent the parties a notice
advising them that no one had requested the court reporter to prepare a reporter’s record or made arrangements for
payment for same. We further advised the parties that the case would be submitted without a reporter’s record
                                                               /s/      KERRY P. FITZGERALD
                                                                        JUSTICE




unless a party notified us within ten days that a reporter’s record had been requested and arrangements for payment
had been made. We received nothing from either party in response to that notice.
     Appellant’s brief was due on July 7, 2013. Having received no brief, on July 15, 2013, we sent the parties a
notice that the time for filing appellant’s brief had expired. We directed appellant to file a brief and a motion for
extension of time within ten days, and we advised him that failure to do so would lead to dismissal of his appeal.
     On August 1, appellant filed a belated motion to file brief out of time and motion for extension of time. In that
motion, appellant does not deny that he failed to request the court reporter to prepare the reporter’s record, but he
does assert that he is not financially able to pay the “quoted amount for the Reporter’s Record.” He further asserts
that he was found indigent at the trial court level.